Order denying motion to change the venue from the county of Richmond to the county of Kings reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Appeal from order denying defendant-appellant’s motion to resettle the order as originally made dismissed. We are of opinion that it appears affirmatively from the record that the plaintiff-respondent is a resident of the county of Queens. The venue was laid in Richmond county and it is not disputed that the defendant-appellant resides in Kings county. Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ., concur.